                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

ANTONIO GLOVER,                  :
                                 :
           Plaintiff,            :
      VS.                        :
                                 :              NO. 5:18-cv-00190-MTT-MSH
JACKSON, et al.,                 :
                                 :
           Defendants.           :
________________________________ :

                                        ORDER

         Pro se Plaintiff Antonio Glover, an inmate most recently confined at the Smith

State Prison in Glennville, Georgia, filed a document that was construed as a Complaint

seeking relief pursuant to 42 U.S.C. § 1983 (ECF No. 1). On July 12, 2018, the United

States Magistrate Judge ordered Plaintiff to recast his Complaint on the Court’s standard

form and to either pay the required filing fee or submit a motion for leave to proceed in

forma pauperis. Plaintiff was given twenty-one (21) days to comply, and he was warned

that failure to comply may result in dismissal by the Court. Order, July 12, 2018, ECF

No. 4.

         The time for compliance passed without a response from Plaintiff. Accordingly,

the Magistrate Judge ordered Plaintiff to respond and show cause why his lawsuit should

not be dismissed for failure to comply with the Court’s orders and instructions. Plaintiff

was given twenty-one days to respond and again warned that failure to respond would

result in the dismissal of his Complaint for failure to comply. Order, Sept. 21, 2018, ECF

No. 5.
      The time for compliance has again passed without a response from Plaintiff.

Because Plaintiff has failed to comply with the Court's instructions and orders and

otherwise failed to diligently prosecute his claims, Plaintiff’s Complaint shall be

DISMISSED without prejudice. See Fed. R. Civ. P. 41; see also Brown v. Tallahassee

Police Dep't, 205 F. App'x 802, 802 (11th Cir. 2006) (per curiam) (“The court may

dismiss an action sua sponte under Rule 41(b) for failure to prosecute or failure to obey a

court order.”) (citing Lopez v. Aransas Cnty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th

Cir.1978)).

                           SO ORDERED, this 5th day of November, 2018.


                           s/Marc T. Treadwell_______________
                           MARC T. TREADWELL, JUDGE
                           UNITED STATES DISTRICT COURT




                                            2
